

117 HRES 584 IH: Highlighting the importance of Title 42 Public Health Authorities.
U.S. House of Representatives
2021-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 584IN THE HOUSE OF REPRESENTATIVESAugust 10, 2021Mrs. Lesko (for herself, Mrs. Miller of Illinois, Ms. Herrell, Mr. Stauber, Mr. Weber of Texas, and Mr. Van Drew) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONHighlighting the importance of Title 42 Public Health Authorities.Whereas President Donald Trump ordered the Centers for Disease Control and Prevention to implement Title 42 Public Health Authorities allowing for immediate expulsion of persons or property to avoid the introduction of a communicable disease from a foreign country;Whereas Title 42 Public Health Authorities have helped protect United States citizens from exposure to COVID–19 from migration at the southern border;Whereas ending the critical health protections provided by Title 42 would immediately expose United States citizens to COVID–19 and numerous COVID–19 variants;Whereas Title 42 Public Health Authorities have been essential to reducing overcrowding in Customs and Border Protection facilities;Whereas Title 42 Public Health Authorities have allowed Customs and Border Protection to expel over 750,000 individuals in fiscal year 2021 who have crossed into the United States illegally;Whereas Immigration and Customs Enforcement has had over 20,000 detainees test positive for COVID–19, reinforcing the importance of Title 42 Public Health Authorities; andWhereas Title 42 Public Health Authorities have been an integral measure in protecting frontline law enforcement officers as well as staff working in the Department of Homeland Security facilities: Now, therefore, be itThat the House of Representatives—(1)supports Title 42 Public Health Authorities protecting United States citizens from COVID–19 exposure; and(2)recognizes the importance of Title 42 Public Health Authorities provided to United States borders and citizens.